DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 22, 2021 has been entered.
Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1, 5-9 and 19 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13 and 16-18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for s 12, 14 and 15, directed to the invention(s) of II require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-III as set forth in the Office action mailed on December 29, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Authorization for this examiner’s amendment was given in a telephone interview with Jill Mello on February 8, 2022.

The following amendments were discussed and agreed to by Applicant:
1) In claim 1, line 2, delete “derivative,” and “, prodrug, or solvate”.
2) In claim 16, line 3, delete “derivative,” and “, prodrug, or solvate”.
3) Rejoin claims 13 and 16-18.
4) Delete claims 12, 14, and 15.  


Reasons for Allowance
 	The claimed invention of “a pharmaceutically acceptable composition comprising propylene glycol, polyethylene glycol and melatonin or a salt thereof; wherein the melatonin is present in the composition at a concentration of between 0.1 and 30 grams per every 100 ml of the total solution (w/v); wherein the composition is in the form of a pharmaceutically acceptable injectable solution further comprising water or a saline solution; wherein the composition does not comprise ethanol; and wherein the composition is stable for more than 3 months at 25°C” is novel and non-obvious. The closest prior art is due to Simon (US 5,939,084) of record. Simon teaches a composition comprising melatonin, propylene glycol and water and another composition comprising melatonin, polyethylene glycol and water. Simon teaches composition stability in a couple of examples, wherein stability is assessed at 4°C. Simon does not explicitly teach a single composition with both propylene glycol and polyethylene glycol together. Additionally, Simon does not teach the composition as an injectable solution, nor that the compositions are stable for more than 3 months at 25°C. Moreover, Applicant has demonstrated that polypropylene glycol alone does not allow the production of compositions exhibiting long-term stability. Thus, the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 5-9, 13, 16-19 are allowed. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627